  Case
Form     19-24950 Doc
     G5 (20200101_bko)     48  Filed 07/14/20 Entered 07/14/20 14:46:36              Desc Main
                                 Document      Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )         Case Number: 19-24950
                                             )
LUCITA E. WILLIAMS                           )              Chapter: 13
                                             )
                                             )                       Honorable A. Benjamin Goldgar
                                             )                         Lake County
               Debtor(s)                     )

     AGREED ORDER CONDITIONING AUTOMATIC STAY AND CO-DEBTOR STAY

       This matter coming before the Court upon the Motion of AMERICREDIT FINANCIAL
SERVICES, INC., D/B/A GM FINANCIAL (“AmeriCredit”) to Modify Automatic Stay and Co-Debtor
Stay, due notice having been given, the parties being in agreement, and the Court being fully advised in
the premises;

  IT IS HEREBY ORDERED:

  1. AmeriCredit’s Motion to Modify Automatic Stay and Co-Debtor Stay is granted, in part, and
withdrawn, in part, subject to the conditions of this Order;

  2. That if not already provided, Lucita E. Williams (“Debtor”), agrees to provide AmeriCredit with
proof of insurance for the 2017 Chevrolet Impala motor vehicle bearing a Vehicle Identification
Number of 2G1105S36H9193015 (the “Vehicle”), which is the subject of its Motion to Modify
Automatic Stay and Co-Debtor Stay, instanter;

   3. That Debtor agrees that he/she or non-filing co-buyer, Leon Williams (“Co-Debtor”), will at all
times maintain valid insurance on the Vehicle wherein AmeriCredit is listed as the lienholder/loss payee
and agrees to provide AmeriCredit with proof of same without demand;

   4. That in the event Debtor fails to tender payment to AmeriCredit pursuant to the Chapter 13 Plan
and Debtor’s and Co-Debtor’s Retail Installment Contract with AmeriCredit, to the extent that said non-
payment results in a default in Debtor’s and Co-Debtor’s payment obligations thereunder to
AmeriCredit of two (2) or more monthly payments, or otherwise fails to comply with any of the other
terms or conditions of this Order, such failure shall constitute a default by Debtor of the provisions of
this Order as to AmeriCredit, which shall have the right to take possession of and foreclose its security
interest in the Vehicle as provided by Illinois law and statute without having to seek leave of Court to
modify the automatic stay and co-debtor stay in these proceedings if such default is not cured within
fourteen (14) days of notice to Debtor and counsel by AmeriCredit;

   5. If applicable, upon modification of the automatic stay and co-debtor stay as outline above, and
after AmeriCredit has foreclosed its security interest in the Vehicle, AmeriCredit shall be allowed an
amended, unsecured claim for any deficiency balance remaining.

  AGREED:
  Case
Form     19-24950 Doc
     G5 (20200101_bko)    48    Filed 07/14/20 Entered 07/14/20 14:46:36       Desc Main
                                  Document       Page 2 of 2
  /s/ Alecander Preber                      /s/ Cari A. Kauffman
On behalf of Debtor, Lucita E. Williams On behalf of AmeriCredit Financial
                                          Services, Inc., d/b/a GM Financial

                                                      Enter:


                                                               Honorablee A. Benjamin Go
                                                                                      G
                                                                                      Goldgar
                                                                                         ldga
                                                                                           gar
                                                                                           ga
Dated:    July 14, 2020                                        United States Bankruptcy Judge
                                                                                        Juddge

Prepared by:
David J. Frankel. (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)
